EXHIBIT 10.60
 
ADIT RESOURCES CORP.
STOCK BONUS PLAN
 
l.           Purpose.  The purpose of this Stock Bonus Plan is to advance the
interests of Adit Resources Corp. (the "Company") and its shareholders, by
encouraging and enabling selected officers, directors, consultants and key
employees upon whose judgment, initiative and effort the Company is largely
dependent for the successful conduct of its business, to acquire and retain a
proprietary interest in the Company by ownership of its stock, to keep personnel
of experience and ability in the employ of the Company and to compensate them
for their contributions to the growth and profits of the Company and thereby
induce them to continue to make such contributions in the future.


2.          Definitions.


A.          "Board" shall mean the board of directors of the Company.


B.          "Committee" means the directors duly appointed to administer the
Plan.


C.          "Plan" shall mean this Stock Bonus Plan.


D.          "Bonus Share" shall mean the shares of common stock of the Company
reserved pursuant to Section 4 hereof and any such shares issued to a Recipient
pursuant to this Plan.


E.          "Recipient" shall mean any individual rendering services for the
Company to whom shares are granted pursuant to this Plan.


3.          Administration of Plan.  The Plan shall be administered by a
committee of two or more directors appointed by the Board (the
"Committee").  The Committee shall report all action taken by it to the
Board.  The Committee shall have full and final authority in its discretion,
subject to the provisions of the Plan, to determine the individuals to whom and
the time or times at which Bonus Shares shall be granted and the number of Bonus
Shares; to construe and interpret the Plan; and to make all other determinations
and take all other actions deemed necessary or advisable for the proper
administration of the Plan.  All such actions and determinations shall be
conclusively binding for all purposes and upon all persons.


4.          Bonus Share Reserve.  There shall be established a Bonus Share
Reserve to which shall be credited 1,000,000 shares of the Company's common
stock.  In the event that the shares of common stock of the Company should, as a
result of a stock split or stock dividend or combination of shares or any other
change, or exchange for other securities by reclassification, reorganization,
merger, consolidation, recapitalization or otherwise, be increased or decreased
or changed into or exchanged for, a different number or kind of shares of stock
or other securities of the Company or of another corporation, the number of
shares then remaining in the Bonus Share Reserve shall be appropriately adjusted
to reflect such action.  Upon the grant of shares hereunder, this reserve shall
be reduced by the number of shares so granted.  Distributions of Bonus Shares
may, as the Committee shall in its sole discretion determine, be made from
authorized but unissued shares or from treasury shares.  All authorized and
unissued shares issued as Bonus Shares in accordance with the Plan shall be
fully paid and non-assessable and free from preemptive rights.
 
 
 

--------------------------------------------------------------------------------

 
 
5.          Eligibility, and Granting and Vesting of Bonus Shares.  Bonus Shares
may be granted under the Plan to the Company's (or the Company’s subsidiaries)
employees, directors and officers, and consultants or advisors to the Company
(or its subsidiaries), provided however that bona fide services shall be
rendered by such consultants or advisors and such services must not be in
connection with the offer or sale of securities in a capital-raising
transaction.


The Committee, in its sole discretion, is empowered to grant to an eligible
Participant a number of Bonus Shares as it shall determine from time to
time.  Each grant of these Bonus Shares shall become vested according to a
schedule to be established by the Committee directors at the time of the
grant.  For purposes of this plan, vesting shall mean the period during which
the recipient must remain an employee or provide services for the Company.  At
such time as the employment of the Recipient ceases, any shares not fully vested
shall be forfeited by the Recipient and shall be returned to the Bonus Share
Reserve.  The Committee, in its sole discretion, may also impose restrictions on
the future transferability of the bonus shares, which restrictions shall be set
forth on the notification to the Recipient of the grant.


The aggregate number of Bonus Shares which may be granted pursuant to this Plan
shall not exceed the amount available therefore in the Bonus Share Reserve.


6.          Form of Grants.  Each grant shall specify the number of Bonus Shares
subject thereto, subject to the provisions of Section 5 hereof.


At the time of making any grant, the Committee shall advise the Recipient by
delivery of written notice, in the form of Exhibit A hereto annexed.


7.          Recipients' Representations.


A.          The Committee may require that, in acquiring any Bonus Shares, the
Recipient agree with, and represent to, the Company that the Recipient is
acquiring such Bonus Shares for the purpose of investment and with no present
intention to transfer, sell or otherwise dispose of shares except such
distribution by a legal representative as shall be required by will or the laws
of any jurisdiction in winding-up the estate of any Recipient.  Such shares
shall be transferable thereafter only if the proposed transfer shall be
permissible pursuant to the Plan and if, in the opinion of counsel (who shall be
satisfactory to the Committee), such transfer shall at such time be in
compliance with applicable securities laws.


B.          To effectuate Paragraph A above, the Recipient shall deliver to the
Committee, in duplicate, an agreement in writing, signed by the Recipient, in
form and substance as set forth in Exhibit B hereto annexed, and the Committee
shall forthwith acknowledge its receipt thereof.
 
 
2

--------------------------------------------------------------------------------

 

 
8.          Restrictions Upon Issuance.          
                                                                                             
 A.           Bonus Shares shall forthwith after the making of any
representations required by Section 6 hereof, or if no representations are
required then within thirty (30) days of the date of grant, be duly issued and
transferred and a certificate or certificates for such shares shall be issued in
the Recipient's name.  The Recipient shall thereupon be a shareholder with
respect to all the shares represented by such certificate or certificates, shall
have all the rights of a shareholder with respect to all such shares, including
the right to vote such shares and to receive all dividends and other
distributions (subject to the provisions of Section 7(B) hereof) paid with
respect to such shares.  Certificates of stock representing Bonus Shares shall
be imprinted with a legend to the effect that the shares represented thereby are
subject to the provisions of this Agreement, and to the vesting and transfer
limitations established by the Committee, and each transfer agent for the common
stock shall be instructed to like effect with respect of such shares.


B.          In the event that, as the result of a stock split or stock dividend
or combination of shares or any other change, or exchange for other securities,
by reclassification, reorganization, merger, consolidation, recapitalization or
otherwise, the Recipient shall, as owner of the Bonus Shares subject to
restrictions hereunder, be entitled to new or additional or different shares of
stock or securities, the certificate or certificates for, or other evidences of,
such new or additional or different shares or securities, together with a stock
power or other instrument of transfer appropriately endorsed, shall also be
imprinted with a legend as provided in Section 7(A), and all provisions of the
Plan relating to restrictions herein set forth shall thereupon be applicable to
such new or additional or different shares or securities to the extent
applicable to the shares with respect to which they were distributed.


C.          The grant of any Bonus Shares shall be subject to the condition that
if at any time the Company shall determine in its discretion that the
satisfaction of withholding tax or other withholding liabilities, or that the
listing, registration, or qualification of any Bonus Shares upon such exercise
upon any securities exchange or under any state or federal law, or that the
consent or approval of any regulatory body, is necessary or desirable as a
condition of, or in connection with, the issuance of any Bonus Shares, then in
any such event, such exercise shall not be effective unless such withholding,
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Company.


D.          Unless the Bonus Shares covered by the Plan have been registered
with the Securities and Exchange Commission pursuant to Section 5 of the
Securities Act of l933, each Recipient shall, by accepting a Bonus Share,
represent and agree, for himself and his transferees by will or the laws of
descent and distribution, that all Bonus Shares were acquired for investment and
not for resale or distribution.  The person entitled to receive Bonus Shares
shall, upon request of the Committee, furnish evidence satisfactory to the
Committee (including a written and signed representation) to the effect that the
shares of stock are being acquired in good faith for investment and not for
resale or distribution.  Furthermore, the Committee may, if it deems
appropriate, affix a legend to certificates representing Bonus Shares indicating
that such Bonus Shares have not been registered with the Securities and Exchange
Commission and may so notify the Company's transfer agent.  Such shares may be
disposed of by a Recipient in the following manner only: (l) pursuant to an
effective registration statement covering such resale or reoffer, (2) pursuant
to an applicable exemption from registration as indicated in a written opinion
of counsel acceptable to the Company, or (3) in a transaction that meets all the
requirements of Rule l44 of the Securities and Exchange Commission.  If Bonus
Shares covered by the Plan have been registered with the Securities and Exchange
Commission, no such restrictions on resale shall apply, except in the case of
Recipients who are directors, officers, or principal shareholders of the
Company.  Such persons may dispose of shares only by one of the three aforesaid
methods.
 
 
3

--------------------------------------------------------------------------------

 

 
9.          Limitations.  Neither the action of the Company in establishing the
Plan, nor any action taken by it nor by the Committee under the Plan, nor any
provision of the Plan, shall be construed as giving to any person the right to
be retained in the employ of the Company.


Every right of action by any person receiving shares of common stock pursuant to
this Plan against any past, present or future member of the Board, or any
officer or employee of the Company arising out of or in connection with this
Plan shall, irrespective of the place where action may be brought and
irrespective of the place of residence of any such director, officer or employee
cease and be barred by the expiration of one year from the date of the act or
omission in respect of which such right of action arises.


10.          Amendment, Suspension or Termination of the Plan.  The Board of
Directors may alter, suspend, or discontinue the Plan at any time.


Unless the Plan shall theretofore have been terminated by the Board, the Plan
shall terminate ten years after the effective date of the Plan.  No Bonus Share
may be granted during any suspension or after the termination of the Plan.  No
amendment, suspension, or termination of the Plan shall, without a recipient's
consent, alter or impair any of the rights or obligations under any Bonus Share
theretofore granted to such recipient under the Plan.


11.          Governing Law.  The Plan shall be governed by the laws of the State
of Nevada.


12.          Expenses of Administration.  All costs and expenses incurred in the
operation and administration of this Plan shall be borne by the Company.


 
4

--------------------------------------------------------------------------------

 
 
- EXHIBIT A -
ADIT RESOURCES CORP.
STOCK BONUS PLAN
 
TO:  Recipient:
 
PLEASE BE ADVISED that Adit Resources Corp. has on the date hereof granted to
the Recipient the number of Bonus Shares as set forth under and pursuant to the
Stock Bonus Plan.  Before these shares are to be issued, the Recipient must
deliver to the Committee that administers the Stock Bonus Plan an agreement in
duplicate, in the form as Exhibit B hereto.  The Bonus Shares are issued subject
to the following vesting and transfer limitations.
 
Vesting:
         
Number of Shares
 
Date of Vesting
                 
Transfer Limitations:
         


     
ADIT RESOURCES CORP.
             
 
   
By:
                  Date                    

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
- EXHIBIT B -
Adit Resources Corp.
2162 Acorn Court
Wheaton, IL 60187
 
I represent and agree that said Bonus Shares are being acquired by me for
investment and that I have no present intention to transfer, sell or otherwise
dispose of such shares, except as permitted pursuant to the Plan and in
compliance with applicable securities laws, and agree further that said shares
are being acquired by me in accordance with and subject to the terms, provisions
and conditions of said Plan, to all of which I hereby expressly assent.  These
agreements shall bind and inure to the benefit of my heirs, legal
representatives, successors and assigns.
 
 
My address of record is:
         
and my social security number:                              .
    Very truly yours,

 

 
 
 
Receipt of the above is hereby acknowledged.
 

     
ADIT RESOURCES CORP.
                   
By:
          its      
 
        Date          


 
 
 
 6

--------------------------------------------------------------------------------